Judgment, Supreme Court, New York County (Jane Solomon, J.), entered on or about May 10, 2000, which, in a proceeding pursuant to CPLR article 78 challenging respondent Department of Probation’s refusal to delete certain allegedly inaccurate and improperly included information from the presentence report it prepared in connection with petitioner’s criminal proceeding, granted respondent’s motion to dismiss the proceeding, and dismissed the proceeding, and order, same court and Justice, entered on or about August 18, 2000, which, insofar as appealable, denied petitioner’s motion to renew, unanimously affirmed, without costs.
The petition was properly dismissed on the ground that the challenges petitioner now makes to the presentence report should have been made before sentencing (see, Matter of Sciaraffo v New York City Dept. of Probation, 248 AD2d 477, citing, inter alia, Matter of Gayle v Lewis, 212 AD2d 919, lv denied 86 NY2d 701). Concur — Williams, J. P., Tom, Andrias, Lerner and Saxe, JJ.